Berry, J.
By section 69, chapter 36, Gen. St. 1878, a county superintendent is authorized “to cite to re-examination” any person holding a license and under contract to teach any common school in the county, and upon certain specified grounds to revoke such license,, “filing in the office of the district clerk a statement that he has made such revocation,” and delivering a copy thereof to the person whose license is revoked; “and such revocation shall take effect and be in. force from and after the filing of such statement as aforesaid, and. the teacher’s contract with the district shall become void therefrom.”
Obviously, the revocation of a license is an act independent of and anterior to the making or filing of the “statement” with the clerk, or the delivery of the “copy” to- the- teacher. The filing of the “statement” gives effect to the previous act of revocation, (if there has been one,) terminates the contract between the teacher and the district, and formally notifies the clerk, whose duty it is to draw warrants for-the teacher’s wages, (section 4o,)- that the district will not be liable for the teacher’s future services. The “statement” is then evidently-*478for the benefit of the district, just as the “copy” is for the benefit of the teacher. They do not constitute the act of revocation, nor are they a record of it, but are simply designed to carry it into effect. Hence they are not proper evidence of it any more than an execution is evidence of a judgment. The revocation should be proved by some other means, and, as it is a quasi judicial act, no means are so appropriate and conformable to the practice in analogous cases as a legal record of the superintendent’s official action.
We hold that, as respects re-examinations and revocations, such a record is provided for by section 67 of the chapter cited, which requires county superintendents to “keep records of all examinations, in books provided for that purpose by their counties.” “Examinations” may well include “re-examinations;” and the eminent propriety of such a record for the benefit of other districts of the county, and of the successor (section 60) of the revoking superintendent, is apparent. The very fact that the license is recorded, (section 67,) renders the recording of its revocation important, if not indispensable. A familiar rule makes such an official record the best and the proper evidence of the fact recorded.
Order affirmed.